UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
Chambers of Martin Luther King Federal Building
Leda Dunn Wettre & U.S. Courthouse
A ‘ 50 Walnut Street
United States Magistrate Judge Newark, NJ 07101
(973) 645-3574
October 25, 2019

To: Ali counsel of record
LETTER OPENION AND ORDER

Re: Scott Phillips, On Behalf of Himself and as Guardian Ad Litem
BP. and K.P. v. Archdiocese of Newark, St, Theresa School, St. Theresa Church et al.,

Civil Action No. 18-12207 (MCA) (LDW)

Dear Counsel:

Before the Court is a dispute conceming the scope of the “limited discovery” ordered by
the Court “on the issue of whether St. Theresa’s School is a recipient of federal funds within the
meaning of Title [X” of the Education Amendments Act, 20 U.S.C. § 1681 ef seg. ECF
69. Whether Title [X applies to the claims in this lawsuit is a threshold issue for the Court in
determining whether there is subject matter jurisdiction over this action, as such jurisdiction is
premised solely on the existence of a federal question (Title IX) under 28 U.S.C. §1331. See
Complaint, ECF 1, Exh. A (hereinafter, “Complaint”), at 19. Several settlement conferences over
the past several months having failed to resolve this action, the Court now rules on the dispute as
set forth in the parties’ joint letter of June 10, 2019. ECF 81.

Briefly by way of background, plaintiff alleges that his three children suffered various
forms of mistreatment by the defendants while attending Saint Theresa’s School (“STS”) in
Kenilworth, New Jersey. STS is owned and operated by Saint Theresa’s R.C. Church
(collectively, the entities will therefore be referred to as “Saint Theresa’s”). Saint Theresa’s
operates within the Archdiocese of Newark (the “Archdiocese”). Specifically relevant to this
dispute is plaintiff's allegation that defendants violated Title IX by prohibiting his daughter S.P.
from playing on Saint Theresa’s boys basketball team when there was no comparable girls’ team
for her age group and skill level. See Complaint ff] 35-66, Count One at 19.

The issue for the Court is what discovery is relevant and proportional, within the meaning
of Federal Rule of Civil Procedure 26(b), to the Court’s determination of whether Saint Theresa’s
receives funding that subjects it to the mandates of Title IX. That statute generally requires that
“[n]o person . . . on the basis of sex, be excluded from participation in, be denied the benefits of,
or be subjected to discrimination under any educational program or activity receiving Federal
Financial assistance.” 20 U.S.C. § 1681(a). A “program or activity” receiving federal funding
includes “all of the operations of... . a local educational agency . . ., system of vocational education,
or other school system.” 20 U.S.C. § 1687 (2)(B). Thus, if any part of a “school system” receives
federal financial assistance, all the operations of that school system are subject to the provisions
of Title IX. See National Collegiate Athletic Ass'n v. Smith, 525 U.S. 459, 466 (1999); Smith v.
National Collegiate Athletic Ass'n, 266 F.3d 152, 160 (3d Cir. 2001) (“an entity may receive
federal financial assistance indirectly and still be considered a recipient for purposes of Title IX”);
Russo v, Diocese of Greensburg, 2010 WL 3656579, at *4 (W.D.Pa. Sept. 15, 2010) (“the
prohibition on discrimination applied to the entire institution and all of its operations, programs,
and activities whenever it received any federal funds at all”); Valesky v. Aquinas Acad., No. CIV.A.
09-800, 2011 WL 4102584, at *10 (W.D. Pa. Sept. 14, 2011) (a “recipient” of federal financial
assistance includes any private institution to whom federal financial assistance is extended through
another recipient).

Defendants Saint Theresa’s and the Archdiocese object to plaintiffs written discovery
demands, which seek information about federal funding received not only by Saint Theresa’s but
also by the Archdiocese. They contend that because Saint Theresa’s is separately incorporated
from the Archdiocese, it is its own “school system” within the meaning of Title LX and that,
therefore, discovery about federal funding should not go beyond the funding received by Saint
Theresa’s per se, Defendants also seem to assert that discovery should be further limited to some
subset of federal funding received by Saint Theresa’s. Plaintiff, on the other hand, argues that
courts within this Circuit have not considered separate incorporation dispositive on the issue of
defining the relevant “school system” that receives federal funding and that it should have broader
discovery into any federal financial assistance received by an entity that may be deemed by the
District Judge to form part of the “school system” of which Saint Theresa’s is a part.

In deciding this dispute, the Court is mindful that the evidence adduced during this period
of limited discovery on federal funding will be used to determine whether Title LX applies to this
action and therefore whether this Court has subject matter jurisdiction over this action. It will be
for the able District Judge to determine in deciding that motion how to define the relevant “school
system” that receives federal funding, and whether that funding is of a nature and at a level that
subjects the school system to Title [X’s requirements. Therefore, it would be inappropriate for the
undersigned to deny plaintiff discovery that is relevant and proportional to that analysis.

There is no binding authority that requires the Court to deny discovery of federal funding
received by the Archdiocese based on its being separately incorporated from Saint Theresa’s. And
persuasive authority within this Circuit has found that the issue of incorporation is not controlling
in defining the “school system” at issue. In Valesky, for instance, the District Court in determining
the scope of the “school system” for purposes of Title IX looked beyond the separate legal status
of the school at issue from the Diocese in holding that “the Diocese and [school] may not rely
solely on their legal status to shield them from their obligations under Title IX.” 2011 WL
4102584, at *8. Instead, in determining what the “other school system” was under Title LX in that
case, the court analyzed the interrelationship of the Diocese and the school in various ways,
including looking at whether the Diocese appointed officials who played a role in governing the
school at issue, whether the finances of the school and Diocese were intertwined, and what
administrative and technological support the Diocese gave the school. See id. at *11. The court
concluded: “Given the extensive involvement, both administratively and financially, of the
Diocese with the Diocesan schools, including Aquinas [the school at issue], I find that the Diocese
constitutes an ‘other school system’ for purposes of Title IX.” /d, As discovery here, if not unduly
restricted, could potentially lead to a similar conclusion, the Court finds that it would not be
appropriate to preclude plaintiff from taking discovery of the Archdiocese on the sole basis that it
is separately incorporated from Saint Theresa’s.

Therefore, the Court will allow discovery into the interrelationship of the activities of Saint
Theresa’s and the Archdiocese that may bear on whether they form part of the same “school
system” under Title [X. It will further allow discovery into the federal funds received by Saint
Theresa’s and the Archdiocese and how the Archdiocese uses federal funds for STS and other
parochial schools within the Archdiocese that may potentially be deemed part of the same “school
system,” including the nature and amount of those funds over the relevant time period to this
lawsuit. Further, the Court does not limit this discovery to only a subset of federal programs, as
urged by defendants, given the expansive language in Title IX to the contrary. See 20 U.S.C. §
1687 (2)(B); National Collegiate Athletic Ass'n, 525 U.S. at 466; Russo, 2010 WL 3656579, at *4.

This does not entitle plaintiff, however, to exhaustive discovery into these subjects of the
type it previously propounded. See ECF 79 at 56 to 63. In order to keep discovery proportional
to the issues most relevant to the Title IX funding analysis, plaintiff may serve up to five (5)
interrogatories each on Saint Theresa’s and the Archdiocese calling for them to provide
information initially in a summary manner, such as by answering interrogatories summarizing their
receipt and distribution of federal funds. Plaintiff may then use the defendants’ interrogatory
responses to craft targeted requests for production that are designed to test and probe the specifics
of the information provided by the defendants.

In accordance with the foregoing, plaintiff may serve revised sets of interrogatories on the
defendants within seven days of this Order. Defendants are directed to respond to such
interrogatories within 21 days of service. Plaintiff may then serve revised requests for production
within seven days of receipt of defendants’ interrogatory responses, and defendants shall produce
responsive information within 21 days of receipt of the demands.' This Court shall hold a
telephone status conference on January 15, 2020, at 11:30 a.m. to set a schedule for further motion
practice on the Title IX funding issue.

s/ Leda Dunn Wettre
Hon. Leda Dunn Wettre
United States Magistrate Judge
Orig: Clerk
cc: Hon. Madeline Cox Arleo, U.S.D.J.
Counsel of Record

 

' The Court is cognizant that these time periods may be impacted by the year-end holidays, and it
leaves it to counsel to agree to appropriate adjustments to account for the holidays; however, all
written discovery should be completed by the time of the Court’s status telephone conference with
counsel. The Court sets the above time frame to connote its expectation that this limited discovery
be taken on a prioritized and expedited basis due to the litigation time lost during the worthy efforts
to settle.
